Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-19 directed to Group II, non-elected without traverse.  Accordingly, claims 11-19 have been cancelled.

Reasons for Allowance
Claims 1-10 and 20 are allowed
The following is an examiner’s statement of reasons for allowance: 
The prior art of record neither anticipates nor renders obvious all the limitations in independent claim 1, specifically a vertical channel extending through an alternating stack of conductive and insulative layers and a semiconductor pattern under the stack but above a substrate.  The semiconductor pattern is surround by a memory pattern which also extends through the stack and into the semiconductor pattern. The semiconductor pattern is shaped such that a section of it protrudes vertically along the memory pattern because the memory pattern extends deeper into the semiconductor pattern compared to the channel region.  Regarding claim 4, the prior art of record neither anticipates nor renders obvious all the limitations in independent claim 4 specifically a device that has first and second channel regions, first and second memory regions and a doped semiconductor pattern with the physical relationships required by 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266. The examiner can normally be reached M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH K SALERNO/Primary Examiner, Art Unit 2814